                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                        NO. 5:20-CV-161-FL


 GREAT AMERICAN EMU COMPANY,                       )
 LLC doing business as AEC Consumer                )
 Products,                                         )
                                                   )
                         Plaintiff,                )
                                                   )
                                                                          ORDER
       v.                                          )
                                                   )
 THE E.J. MCKERNAN CO. doing business              )
 as McKernan Packaging Clearing House,             )
                                                   )
                         Defendant.                )



        This matter is before the court on defendant’s motion to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(6) (DE 13). Also before the court is plaintiff’s motion to strike (DE 21)

improper argument in defendant’s reply. The motions have been briefed fully, and the issues raised

are ripe for ruling. For the following reasons, defendant’s motion is granted in part and denied in

part, and plaintiff’s motion is denied as moot.

                                  STATEMENT OF THE CASE

        Plaintiff commenced this action on April 17, 2020, asserting North Carolina common law

and statutory claims arising out of an alleged contract for the supply by defendant of 1.9 million

bottles to plaintiff, for its use in bottling its hand sanitizer product. Plaintiff asserts the following

claims: 1) breach of contract 2) fraudulent inducement to contract; 3) negligent misrepresentation;

4) breach of implied covenant of good faith and fair dealing; and 5) unfair and deceptive trade




            Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 1 of 22
practices under N.C. Gen. Stat. § 75-1.1 (“UDTPA”). Plaintiff seeks damages, including punitive,

and statutory trebled damages, with costs, and attorney fees.

       Defendant filed the instant motion to dismiss on June 15, 2020, on the basis that the

complaint fails to state a claim upon which relief can be granted. Plaintiff responded in opposition

on July 13, 2020, and defendant replied on July 28, 2020. Plaintiff filed the instant motion to strike

improper argument in defendant’s reply on July 31, 2020, and defendant responded in opposition

to that motion on August 4, 2020.

                                     STATEMENT OF THE FACTS

       The facts alleged in the complaint may be summarized as follows.1 Plaintiff is a company

with principal place of business, in Fayetteville, North Carolina, engaged in manufacturing and

sale of consumer products. It is a leading manufacturer of alcohol-free, fragrance-free, triclosan-

free, water-based hand sanitizer, marketed under the label BAC-D® (hereinafter, plaintiff’s “hand

sanitizer”). Defendant is a company with principal place of business in Reno, Nevada. Prior to

the alleged events described in this lawsuit, defendant supplied to plaintiff 1.7-ounce plastic bottles

with a pump spray lid for its hand sanitizer product.

       In anticipation of the exceptionally high demand for hand sanitizer as the COVID-19 virus

spread across the world, plaintiff sought a stable and reliable source of large quantity of plastic

bottles available immediately and at regular intervals thereafter. Plaintiff relies upon its ability to

obtain plastic bottles quickly and reliably from suppliers such as defendant in order to meet

consumer demands, most especially during the COVID-19 pandemic.

       On March 10, 2020, plaintiff contacted defendant to discuss the continued availability of

its supply of 1.7-ounce bottles and plaintiff’s projected surge in consumer demand for plaintiff’s



1
       For ease of reference, the court sets forth the factual allegations in the complaint largely without alteration.

                                                          2

          Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 2 of 22
hand sanitizer in the near future. This expected surge in consumer demand for plaintiff’s hand

sanitizer during the COVID-19 pandemic would necessitate a larger-than-usual supply of bottles

on a predictable delivery schedule, which plaintiff communicated to defendant.

       Defendant communicated to plaintiff that it did not have a sufficient supply to meet the

expected demand with the 1.7-ounce bottles. Defendant then informed plaintiff that it had

sufficient supply of a similar product—a two-ounce bottle—to meet plaintiff’s expected surge in

product demand. Plaintiff agreed with defendant that that the two-ounce bottle could serve as a

suitable substitute for the 1.7-ounce bottles, and plaintiff calculated that it needed 1.9 million two-

ounce bottles for the first month.

       Defendant, by and through its assistant sales manager Maria Alexeeva (“Alexeeva”) and

its sales supervisor Ashlyn Ibia-Bronaugh (“Ibia-Bronaugh”), assured plaintiff that it had sufficient

inventory and could completely supply plaintiff’s requirement of 1.9 million two-ounce bottles

and the corresponding pump spray lids over the course of four weeks. Defendant agreed to be an

exclusive supplier to plaintiff of these 1.9 million bottles, to set aside that quantity of bottles

specifically and solely to supply to plaintiff, and to deliver to plaintiff 480,000 bottles each week

until a total of 1.9 million bottles had been delivered. In exchange for the exclusive and guaranteed

availability and delivery of those bottles in weekly installments over the course of four weeks,

plaintiff agreed to pay 50% of the total purchase price as a deposit immediately, to submit a credit

application to defendant, and to pay the balance of the account “in accordance with industry

standard NET30 terms.” (Compl. ¶ 12). Defendant agreed to all of these terms.

       As part of the exclusive supply agreement reached between the parties, plaintiff informed

defendant that any failure to deliver the contracted goods on the promised delivery schedule would

damage plaintiff in the form of lost profits due to an inability to continue its production and sales



                                                  3

          Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 3 of 22
efforts. According to the complaint, defendant was therefore fully aware of and accepted that

failure to deliver the contracted goods at the scheduled intervals would damage plaintiff in the

form of lost revenues and lost profits, and the inevitability of such damages in the event of a failure

to timely supply all 1.9 million bottles was explicitly contemplated as part of the contract between

the parties.

        Defendant agreed that it had all of these bottles available so as to avoid any disruption in

sales of plaintiff’s hand sanitizer product, and defendant acknowledged its understanding that the

timely supply of these bottles was essential to plaintiff’s ability to meet an increase in demand for

hand sanitizers like plaintiff’s hand sanitizer in view of the developing COVID-19 pandemic.

Defendant conveyed to plaintiff that it was ready, willing and able to supply the entire 1.9 million

order of contracted bottles notwithstanding the increased market demand for such bottles caused

by the COVID-19 pandemic. Based on the assurances of defendant, through Ibia-Bronaugh and

Alexeeva, plaintiff adapted its manufacturing and bottling capabilities and updated its marketing

materials to accommodate the change to the available two-ounce bottle size from defendant.

        To memorialize the agreement reached between the parties, plaintiff submitted a purchase

order (hereinafter, the “purchase order”) to defendant on March 12, 2020, for 1,900,000 two-ounce

plastic bottles and the corresponding 1.9 million pump spray lids. The agreed upon prices for these

goods were $0.068 per two-ounce white bottle and $0.125 per white pump spray lid, for a total

purchase order of $366,700.00. Said purchase order is attached as Exhibit A to the complaint.

Plaintiff completed the 50% deposit payment to defendant via wire transfer executed on March 13,

2020, as depicted in a wire transfer confirmation attached as Exhibit B to the complaint. Plaintiff’s

president, Tammy Claussen (“Claussen”), contacted Alexeeva on March 13, 2020 to confirm the

availability of the contracted goods as well as to confirm the agreed upon delivery schedule over



                                                  4

           Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 4 of 22
the agreed-upon four week period beginning with the first shipment scheduled on March 20, 2020.

Defendant communicated to Claussen, as per emails attached as Exhibit C to the complaint, that

defendant would ship 480,000 of the contracted goods on each of the following dates: March 20,

2020; March 27, 2020; April 3, 2020; and defendant would ship the balance of the total order of

1.9 million units, or 460,000 contracted goods, on April 13, 2020.

       As of the date of filing of the complaint, defendant has never sent a full shipment of the

contracted goods as agreed upon by the parties. At that time, defendant had only made partial

deliveries of the contracted goods, never a full delivery of the contracted goods, and approximately

one-half of the contracted goods were undelivered despite defendant’s earlier assurances that all

contracted goods were available and would be delivered within the first month after the purchase

order. Plaintiff became concerned by April 3, 2020, when defendant had failed to provide any full

shipments as promised and continued to fall behind on delivery of the contracted goods.

       Plaintiff reached out to defendant’s general manager, Jim Lemmons (“Lemmons”), who

allegedly falsely claimed that plaintiff did not have any priority rights in the contracted goods and

stated that defendant was choosing to fulfill orders from other customers first ahead of plaintiff.

Plaintiff has not received the third or fourth deliveries of the contracted goods and is owed the

outstanding delivery of these missing goods.

       In subsequent conversations, defendant allegedly informed plaintiff that for an additional

price above the price already agreed upon by the parties, defendant would ship to plaintiff the

remainder of the contracted goods for which plaintiff had already paid valuable consideration to

guarantee availability and delivery within a four-week period. According to the complaint,

defendant is “profiteering from the increased demand for the contracted goods in the COVID-19

pandemic by withholding deliveries previously guaranteed” to plaintiff under an existing exclusive



                                                 5

          Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 5 of 22
supply contract to instead sell the contracted goods to other customers at a significantly inflated

price. (Id. ¶ 20). Alternatively, according to the complaint, if defendant is not profiteering by

selling these bottles to third parties at inflated prices, then defendant allegedly falsely promised

that it had the available inventory of the contracted goods to fulfill plaintiff’s entire order for 1.9

million contracted goods. According to the complaint, “[d]efendant knew or should have known

that it was unable to meet this demand, but [d]efendant made the false promises regardless in order

to wrongly secure [plaintiff’s] substantial deposit.” (Id. ¶ 21).

        In alleged reliance upon defendant’s allegedly false promises that it would and definitively

could timely deliver the 1.9 million bottles needed by plaintiff, plaintiff did not look for any

alternative or backup supplier of bottles for its hand sanitizer. Given the present overwhelming

market demand for such bottles, plaintiff is unable to find any alternative supplier. Due to

defendant’s failure to deliver the contracted goods within the agreed-upon period, plaintiff has had

to stop production of its hand sanitizer and stop taking orders from customers during a period of

exceptionally high demand due to the COVID-19 pandemic.

        Defendant’s failure to deliver the contracted goods allegedly is causing plaintiff to suffer

substantial damages in the form of lost profits and revenue, lost customer good will, and harm to

its business reputation, and other losses. Plaintiff specifically informed defendant at the time of

the contract formation that these types of losses would be incurred if defendant did not timely

fulfill plaintiff’s need for these bottles, and defendant assured plaintiff of its ability to timely supply

all 1.9 million bottles. Plaintiff relied on these assurances in entering into a supply contract with

defendant. Defendant allegedly knew or reasonably should have known that plaintiff would suffer

damages in the form of lost profits and revenue, lost customer good will, and harm to plaintiff’s




                                                    6

           Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 6 of 22
business reputation if defendant failed to deliver the contracted goods within the agreed-upon time

period.

                                       COURT’S DISCUSSION

A.        Standard of Review

          To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Factual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. In evaluating whether a claim is stated, “[the] court accepts all well-

pled facts as true and construes these facts in the light most favorable to the plaintiff,” but does not

consider “legal conclusions, elements of a cause of action, . . . bare assertions devoid of further

factual enhancement[,] . . . unwarranted inferences, unreasonable conclusions, or arguments.”

Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009) (quotations

omitted).

B.        Analysis

          1.      Breach of Contract

          Under North Carolina law, the “elements of a claim for breach of contract are (1) existence

of a valid contract and (2) breach of the terms of that contract.” Crosby v. City of Gastonia, 635

F.3d 634, 645 (4th Cir. 2011) (quotations omitted). A contract, express or implied, requires mutual

assent, mutuality of promises, and definite terms. See Horton v. Humble Oil & Refining Co., 255

N.C. 675, 679 (1961). “Mutual assent is normally established by an offer by one party and an

acceptance by the other, which offer and acceptance are essential elements of a contract.” Creech

v. Melnik, 347 N.C. 520, 527 (1998).



                                                    7

               Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 7 of 22
       “Mutuality of promises means that promises, to be enforceable, must each impose a legal

liability upon the promisor. Each promise then becomes a consideration for the other.” Wellington-

Sears & Co. v. Dize Awning & Tent Co., 196 N.C. 748, 751 (1929). “For an agreement to

constitute a valid contract, the parties ‘minds must meet as to all the terms. If any portion of the

proposed terms is not settled, or no mode agreed on by which they may be settled, there is no

agreement.’” Chappell v. Roth, 353 N.C. 690, 692 (2001) (quoting Boyce v. McMahan, 285 N.C.

730, 734 (1974)). “To be binding, the terms of a contract must be definite and certain or capable

of being made so.” Horton, 255 N.C. at 679 (quoting Williamson v. Miller, 231 N.C. 722, 728

(1950)).

       Here, plaintiff sufficiently has alleged the existence of a valid contract between the parties,

and the breach of the terms of that contract. In particular, on March 10, 2020, “[d]efendant agreed

to be an exclusive supplier to [plaintiff] of [the] 1.9 million bottles, to set aside that quantity of

bottles specifically and solely to supply to [plaintiff], and to deliver to [plaintiff] 480,000 bottles

each week until a total of 1.9 million bottles had been delivered.” (Compl. ¶ 12). “In exchange

for the exclusive and guaranteed availability and delivery of those bottles in weekly installments

over the course of four weeks, [plaintiff] agreed to pay fifty percent . . . of the total purchase price

as a deposit immediately, to submit a credit application to [d]efendant, and to pay the balance of

the account in accordance with industry standard NET30 terms.” (Id.). “Defendant agreed to all

of these terms.” (Id.).

       Further, “[t]o memorialize the agreement reached between the parties, [plaintiff] submitted

[the] purchase order to [d]efendant on March 12, 2020, for 1,900,000 two-ounce plastic bottles . .

. for a total purchase order of $366,700.00.” (Id. ¶ 15). Plaintiff completed the 50% deposit




                                                   8

           Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 8 of 22
payment on March 13, 2020, and plaintiff confirmed the agreed upon delivery schedule as per the

Claussen emails on March 13, 2020. (Id. ¶¶ 16-17).

       Where it is alleged that defendant agreed to all the foregoing terms, plaintiff has pleaded

facts permitting an inference that the parties entered into a valid contract, comprising an oral

contract whose terms were evidenced by the purchase order, the wire transfer, and Claussen emails.

See, e.g., Gen. Tire & Rubber Co. v. Distributors, Inc., 253 N.C. 459, 468–69, 117 S.E.2d 479,

486–87 (1960) (“The original contract between the parties was partly written and partly oral. It

consisted of the parol agreement making defendant exclusive distributor of the floor covering

products in the Carolinas, and the written ‘Warehouse Agreement‘ arranging credit.”). In addition,

plaintiff alleges a breach of these terms where “[d]efendant has never sent a full shipment of the

contracted goods as agreed upon by the parties.” (Id. ¶ 18). In sum, the complaint satisfies the

minimal requirements to state a claim for breach of contract.

       Defendant argues nonetheless that plaintiff fails to state a claim for breach of contract

because the purchase order made reference to in the complaint does not contain the same terms as

the contract alleged in the complaint. In particular, the purchase order only contains the total

quantity of 1,900,000 bottles, the total price of $366,700.00, and no terms for weekly shipments.

Thus, defendant argues, where the exhibit to the complaint conflicts with the allegations of the

complaint, the exhibit governs.

       Plaintiff, however, does not allege in the complaint that the purchase order alone constitutes

the contract between the parties. Rather, plaintiff alleges that the parties reached a firm and definite

agreement, including four weekly shipments, and that “[d]efendant agreed to all of these terms.”

(Compl. ¶ 12). According to the complaint, “[t]his was an oral contract, the terms of which are

evidenced by the [p]urchase [o]rder,” the wire transfer confirmation, and the emails of Claussen.



                                                   9

          Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 9 of 22
(Id. ¶ 28). Moreover, there is not a definite conflict between the purchase order and the alleged

terms of the contract in the complaint, where plaintiff alleges the purchase order comprises one

component of the documents confirming the contract. (Id. ¶¶ 12, 15, 16).

       Defendant cites Garner Lumber Co. v. Randolph E. Valensi, Lange, Inc., 393 F. Supp. 161,

162 (W.D.N.C. 1974), for the proposition that where a purchase order such as that attached to the

complaint exists, the contract is written, not oral. In that case, however, the court did not have

occasion to address any allegation of an alleged firm and definite oral contract to which the

defendant expressly agreed, as is alleged here. (See Compl. ¶12). There is no discussion in Garner

Lumber Co. of the relationship of the purchase order in that case to any alleged oral contract. See

393 F. Supp. at 161-163. Moreover, that case was decided upon summary judgment determination

and findings and conclusions regarding the enforceability of an arbitration clause in the purchase

agreement requiring arbitration in New York. See id. at 162. The only law cited is that of the

Federal Arbitration Act. See id. at 163. Therefore, Garner Lumber Co. is inapposite.

       Defendant also argues that the claim, as asserted, “would be barred by the statute of frauds,

N.C. Gen. Stat. § 25-201-1 [sic].” (Reply (DE 20) at 2). This argument, however, raises a potential

defense to the claim, not suitable for resolution on the face of the allegations in the complaint.

While § 25-2-201 provides that “a contract for the sale of goods . . . is not enforceable by way of

action or defense unless there is some writing sufficient to indicate that a contract for sale has been

made between the parties,” it also provides that “[b]etween merchants if within a reasonable time

a writing in confirmation of the contract and sufficient against the sender is received and the party

receiving it has reason to know its contents, it satisfies the requirements” of the statute of frauds.

N.C. Gen. Stat. § 25-2-201(1) & (2).




                                                  10

         Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 10 of 22
        At this juncture, plaintiff has alleged facts sufficient to establish a valid contract for the

sale of goods, confirmed by subsequent writings in the form of the purchase order, the wire

transfer, and the Claussen emails. The court leaves for another day on a more complete record

examination of the evidence regarding contract formation in light of statute of frauds

requirements.2

        In sum, defendant’s motion to dismiss plaintiff’s breach of contract claim is denied.

        2.       Unjust Enrichment

        Defendant argues that plaintiff cannot seek relief based upon unjust enrichment where

plaintiff has asserted a breach of contract claim. In the complaint, plaintiff does not assert an

independent claim of unjust enrichment, but rather asserts that defendant was “unjustly enriched

by reason of its breach of contract.” (Compl. ¶ 31).

        “The general rule of unjust enrichment is that where services are rendered and expenditures

made by one party to or for the benefit of another, without an express contract to pay, the law will

imply a promise to pay a fair compensation therefor.” Krawiec v. Manly, 370 N.C. 602, 615

(2018). “In order to establish a claim for unjust enrichment, a party must have conferred a benefit

on the other party, and the benefit must not be gratuitous and it must be measurable.” Id.

(quotations omitted). “A claim of this type is neither in tort nor contract but is described as a claim

in quasi contract or a contract implied in law.” Booe v. Shadrick, 322 N.C. 567, 570, 369 S.E.2d

554 (1988). Accordingly, “[i]f there is a contract between the parties the contract governs the claim

and the law will not imply a contract.” Id.

        Plaintiff’s assertion of a right to recovery because “[d]efendant has been unjustly enriched

by reason of its breach of contract” (Compl. ¶ 31) does not state a claim of unjust enrichment as a


2
         Because defendant’s argument asserted in reply does not impact the court’s decision on the instant motion,
the court DENIES AS MOOT plaintiff’s motion to strike the reply.

                                                        11

             Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 11 of 22
matter of law because the assertion is based expressly on a breach of contract. Where a breach of

contract is asserted, the contract governs the claim and the law does not permit assertion of an

unjust enrichment claim on the same basis. While plaintiff suggests in its brief that it may assert

a claim of unjust enrichment in the alternative, plaintiff has not pleaded in the complaint a claim

of unjust enrichment in the alternative, but rather one expressly based upon breach of contract.

(See Compl. ¶ 31). Accordingly, defendant’s motion to dismiss plaintiff’s assertion of unjust

enrichment as an independent claim is granted.

       3.       Fraudulent Inducement

       Plaintiff claims that defendant induced plaintiff to enter into the alleged contract and make

payment in advance, by making the allegedly “false promise to [plaintiff] that [d]efendant could

deliver and intended to deliver a total supply of 1.9 million contracted goods over a four-week

period in increments of 480,000 . . . notwithstanding the COVID-19 pandemic,” (Compl. ¶ 34),

and by allegedly “fraudulently fail[ing] to disclose to [plaintiff] that it could not or would not

supply the bottles guaranteed to [plaintiff].” (Compl. ¶ 38). For the following reasons, plaintiff

has not alleged sufficient facts to state a claim of fraudulent inducement on this basis.

       “The elements of fraud are: (1) the defendant’s false representation of a past or existing

fact, (2) defendant’s knowledge that the representation was false when made or it was made

recklessly without any knowledge of its truth and as a positive assertion, (3) defendant made the

false representation with the intent it be relied on by the plaintiff, and (4) the plaintiff was injured

by reasonably relying on the false representation.” Britt v. Britt, 320 N.C. 573, 579 (1987).

“Evidence of a promise which is not fulfilled is not sufficient to support a finding of a false

representation unless the evidence shows the promisor made the promise with no intention of




                                                  12

            Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 12 of 22
fulfilling it.” Id. “Mere proof of nonperformance is not sufficient to establish the necessary

fraudulent intent.” Id. at 580.

       To state a claim for fraud on the basis of an unfulfilled promise, a complaint must allege

“with sufficient particularity facts from which legal fraud arises or, where proof of actual fraud is

necessary to relief, specifically alleges the fraud—that is, the fraudulent intent—and particularizes

the acts complained of as fraudulent so that the court may judge whether they are at least prima

facie of that character.” Hoyle v. Bagby, 253 N.C. 778, 781 (1961). “[T]o be fraudulent the intent

not to [perform] must have existed in the defendant’s mind at the time he made the promise which

induced the plaintiff” to act. Id.

       In this case, plaintiff has not alleged facts permitting a plausible inference that defendant

knew the alleged promise was false at the time it was made, or intended to not honor the promise

at the time it was made. Rather, the complaint alleges only the fact of the alleged promise to

supply the bottles and the fact that defendant failed to perform as promised.

       For example, plaintiff alleges that, on March 10, 2020, Alexeeva and Ibia-Bronaugh, on

behalf of defendant, “assured [plaintiff] that it had sufficient inventory and could completely

supply [plaintiff’s] requirement of 1.9 million two-ounce bottles and the corresponding pump

spray lids over the course of four weeks.” (Compl. ¶ 12). Plaintiff also alleges that plaintiff

informed defendant “that any failure to deliver the contracted goods on the promised delivery

schedule would damage” plaintiff, and that defendant again assured plaintiff “that it had all of

these bottles available so as to avoid any disruption in sales” of plaintiff’s hand sanitizer. (Compl.

¶ 13). There are no facts alleged in conjunction with these allegations, however, permitting an

inference that defendant knew at the time that it could not perform as promised, or that it intended

at that time not to perform as promised.



                                                 13

         Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 13 of 22
        Allegations that defendant later failed to send a full shipment as agreed upon by the parties

(see id. ¶18), or later stated that it “was choosing to fulfill orders from other customers first,” (id.),

or that “[i]n subsequent conversations, [d]efendant informed [plaintiff] that for an additional

price” defendant would ship the remainder, (id. ¶ 19), are insufficient to establish fraudulent

knowledge or intent at the time of contract formation. Rather, they are evidence only of “a promise

which is not fulfilled,” or “proof of nonperformance.” Britt, 320 N.C. at 579-580.

        Likewise, plaintiff’s allegation that “[d]efendant is profiteering from the increased demand

for the contracted goods in the COVID-19 pandemic by withholding deliveries previously

guaranteed to [plaintiff] . . . to instead sell the contracted goods to other customers at a significantly

inflated price,” (Compl. ¶ 20), does not permit an inference of fraudulent intent or knowledge at

the time the contract was formed. Rather, the allegation permits an inference only of defendant’s

intent after the formation of the alleged contract.

        Further, plaintiff may not rest upon the conclusory assertion that “[d]efendant knew or

should have known that it was unable to meet [the] demand, but [d]efendant made the false

promises regardless in order to wrongly secure [plaintiff’s] substantial deposit.” (Compl. ¶ 21)

(emphasis added). Similar conclusory allegations are that “[d]efendant never intended to supply

the 1.9 million contracted goods within four weeks of the purchase order,” and “[d]efendant

intended to take [plaintiff’s] substantial deposit for an exclusive supply assignment and then

wrongfully sell that exclusive supply of products to other customers at a marked up price, thereby

profiteering during a pandemic.” (Id. ¶36) (emphasis added). Absent specific factual allegations

permitting a plausible inference of knowledge or fraudulent intent, the court need not accept such

“legal conclusions, elements of a cause of action, . . . bare assertions devoid of further factual




                                                   14

          Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 14 of 22
enhancement[,] . . . unwarranted inferences, unreasonable conclusions, or arguments.” Nemet

Chevrolet, Ltd. 591 F.3d at 255 (quotations omitted).

       Plaintiff argues that Wilar Enterprises, L.L.C. v. Websourced, Inc., No. 5:05-CV-384-H(2),

2005 WL 8159397, at *3 (E.D.N.C. Nov. 3, 2005), where the court allowed both breach of contract

claims and fraud claims to proceed, is analogous. That case, however, was decided in accordance

with an obsolete pleading standard under which “motions to dismiss are granted only where the

plaintiff can prove no set of facts which would entitle her to relief.” Id. at * 2. Twombly put to

rest that standard in favor of a requirement that the complaint contain “enough facts to state a claim

to relief that is plausible on its face.” 550 U.S. at 569. In addition, the court in Wilar credited

conclusory allegations in examining the intent or knowledge element of a fraud claim, accepting

assertions in the complaint that the defendant “fraudulently misrepresented its ability and

capacity,” and that the defendant’s “fraudulent misrepresentations of material facts . . . were

reasonably calculated to deceive [the plaintiff] and were made with the intent to deceive [plaintiff]

into entering the [contract].” 2005 WL 8159397 at *3 (emphasis added).

       In this case, by contrast, for the reasons stated above, plaintiff fails to allege enough facts

to state the element of intent or knowledge required for a fraud claim. Plaintiff’s reliance on

conclusory assertions of intent and knowledge are insufficient to support the claim under the

present standard for pleading as set forth in Iqbal, Twombly, and Nemet Cheverolet. Therefore,

Wilar is not helpful to the instant analysis.

       In sum, plaintiff’s claim for fraudulent inducement fails as a matter of law. Therefore,

defendant’s motion to dismiss is granted in this part and said claim is dismissed without prejudice.




                                                 15

         Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 15 of 22
       4.       Negligent Misrepresentation

       “The tort of negligent misrepresentation occurs when a party justifiably relies to his

detriment on information prepared without reasonable care by one who owed the relying party a

duty of care.” Dallaire v. Bank of Am., N.A., 367 N.C. 363, 369 (2014). The claim requires “a

false representation positively made by one who ought in the discharge of his duty to have known

the truth and who is consciously and recklessly ignorant whether it be true or false.” Atkinson v.

Charlotte Builders, 232 N.C. 67, 68 (1950).

       In addition to claim elements, “North Carolina’s economic loss rule provides that

‘ordinarily, a breach of contract does not give rise to a tort action by the promisee against the

promisor.’” Legacy Data Access, Inc. v. Cadrillion, LLC, 889 F.3d 158, 164 (4th Cir. 2018)

(quoting N. Carolina State Ports Auth. v. Lloyd A. Fry Roofing Co., 294 N.C. 73, 240 S.E.2d 345,

350 (1978)). “A tort action must be grounded on a violation of a duty imposed by operation of law,

not a violation of a duty arising purely from the contractual relationship of the parties.” Id.

(quotations omitted). “Thus, a tort action does not lie against a party to a contract who simply fails

to properly perform the terms of the contract.” Id. (quotations omitted). “It is the law of contract,

not tort law, which defines the obligations and remedies of the parties in such a situation.” Id.

(quotations omitted).

       “Accordingly, North Carolina law requires’ courts to limit plaintiffs’ tort claims to only

those claims which are identifiable and distinct from the primary breach of contract claim.” Id.

(quoting Broussard v. Meineke Disc. Muffler Shops, Inc., 155 F.3d 331, 346 (4th Cir. 1998)).

“Only where a breach of contract also constitutes an ‘independent tort’ may tort actions be

pursued.” Strum v. Exxon Co., U.S.A., a Div. of Exxon Corp., 15 F.3d 327, 330 (4th Cir. 1994).

In this manner, for example, a “defendant could counterclaim for fraud because the plaintiff not



                                                 16

            Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 16 of 22
only failed to complete work required under the contract (which was a breach of contract), but had

no intention of doing so from the very beginning (which constitutes fraud).” Legacy Data Access,

Inc., 889 F.3d at 166. By contrast, the Supreme Court of North Carolina has recognized “our

research has brought to our attention no case in which this Court has held a tort action lies against

a promisor for his simple failure to perform his contract, even though such failure was due to

negligence or lack of skill.” N. Carolina State Ports Auth., 294 N.C. at 83 (emphasis added); see

also Crescent Univ. City Venture, LLC v. Trussway Mfg., Inc., ___ N.C. ___, 2020 WL 7415061,

at *5 (2020) (“North Carolina’s state courts have consistently applied the economic loss rule to

hold that purely economic losses are not recoverable under tort law, particularly in the context of

commercial transactions.”).

       Here, in advancing a negligent misrepresentation claim, plaintiff asserts that defendant

“had a duty to inform [plaintiff] if it was not willing or able to meet its contractual obligations to

deliver the contracted goods within the promised timeframe.” (Compl. ¶ 45) (emphasis added).

The asserted basis for this duty, however, is co-extensive with defendant’s contractual duty. In

particular, plaintiff alleges the following regarding the formation of the parties’ agreement:

       Defendant, by and through its assistant sales manager [Alexeeva] and its sales
       supervisor [Ibia-Bronaugh], assured plaintiff that it had sufficient inventory and
       could [1] completely supply plaintiff’s requirement of 1.9 million two-ounce
       bottles and the corresponding pump spray lids [2] over the course of four weeks.
       Defendant agreed [1] to be an exclusive supplier to plaintiff of these 1.9 million
       bottles, to set aside that quantity of bottles specifically and solely to supply to
       plaintiff, and [2] to deliver to plaintiff 480,000 bottles each week until a total of
       1.9 million bottles had been delivered. In exchange for the exclusive and guaranteed
       availability and delivery of those bottles in weekly installments over the course of
       four weeks, plaintiff agreed to pay 50% of the total purchase price as a deposit
       immediately, to submit a credit application to defendant, and to pay the balance of
       the account in accordance with industry standard NET30 terms. Defendant agreed
       to all of these terms.

As an initial matter, the representations regarding defendant’s willingness to perform under the

contract are not independent of the terms of the alleged contract, but are rather co-extensive with
                                                 17

         Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 17 of 22
the alleged terms of the contract itself. That is, the enumerated assurances at [1] and [2] in the

quoted text above are simply restated in the enumerated promises [1] and [2] in the alleged

contract.

       In addition, the alleged representations regarding defendant’s capability to perform under

the contract became embodied in the terms of the contract. Thus, defendant’s failure to perform

the enumerated terms of the contract, “even though such failure was due to negligence or lack of

skill,” cannot form the basis for an independent tort claim. N. Carolina State Ports Auth., 294 N.C.

at 83 (emphasis added). Rather, plaintiff’s remedy for defendant’s alleged misrepresentation of

its ability to perform the very terms of the contract which defendant allegedly breached, is through

remedies in contract and not a tort claim for negligent misrepresentation.

       Furthermore, and in the alternative, even if defendant owed a separate duty to represent its

capability to perform the contract, plaintiff has not alleged sufficient facts permitting an inference

that any statement made by defendant about its capability to perform was “false” or that defendant

was “consciously and recklessly ignorant whether it be true or false.” Atkinson, 232 N.C. at 68.

Rather, plaintiff alleges that defendant “was choosing to fulfill orders from other customers first

ahead of [plaintiff],” but that defendant “would ship to [plaintiff] the remainder of the contracted

goods” only for “an additional price.” (Compl. ¶¶ 18, 19) (emphasis added). There are no facts

alleged that defendant was not capable of delivering the goods to plaintiff, but rather only facts

that it was not willing to do so on the terms previously agreed.

       The unpublished district court cases relied upon by plaintiff in support of its claim are

instructively distinguishable. In PCJ Franchising Co., LLC v. Newsome, No. 7:08-CV-41-BO,

2008 WL 4772191 (E.D.N.C. Oct. 28, 2008), for example, the court relied upon a Federal Trade

Commission rule that required franchisors to provide potential franchisees “with truthful, complete



                                                 18

            Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 18 of 22
and timely information on which they could rely in making a decision to purchase a franchise

opportunity.” Id. at 3. In addition, the information provided had nothing to do with the willingness

or ability of the party to perform under the contract, as here, but rather “financial information for

[the franchisor’s] affiliates, which have a markedly more favorable financial structure than [the

franchisor’s] franchisees.” Id. Thus, PJC Franchising Co. is distinguishable both in the source of

duty owed and in the type of misinformation allegedly provided.

       In Wilkins v. Wachovia Corp., No. 5:10-CV-249, 2011 WL 1134706 (E.D.N.C. Mar. 24,

2011), the court addressed claim of “fraud in the inducement,” and did not provide a factual

summary of plaintiff’s claims alleged to be “grounded in defendants’ conduct before executing

[an] investment management agreement,” except to state that “[t]he allegations are detailed and

specific.” Id. at *3. Wilkins, thus, is not helpful to the instant case, where the court’s analysis

depends on the type of misrepresentations asserted and the lack of factual allegations supporting

intent or knowledge of falsity.

       Finally, Wilar Enterprises, 2005 WL 8159397, discussed above with respect to plaintiff’s

fraudulent inducement claim, is inapposite because it does not discuss application of the economic

loss doctrine, or related principles as summarized most recently by the Fourth Circuit in Legacy

Data Access, Inc., 889 F.3d at 164. Moreover, the court in Wilar Enterprises determined under

prior pleading standards that plaintiff had alleged that defendant “did not possess the time or skill

to perform under the contract.” 2005 WL 8159397 *4 (emphasis added). Furthermore, it was

noted there that the quality of the product delivered by plaintiff was substantially lacking, in

addition to the failure to meet deadlines. See id. (“Defendant never completed the website [as

contracted], and left it in such a state that even if it were to be completed it would not be able to




                                                 19

         Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 19 of 22
handle plaintiff’s online sales.”). Plaintiff does not plead such allegations in the instant complaint

under the pleading standard required by Iqbal and Twombly. (See, e.g., Compl. ¶¶ 11-13, 18-21).

         In sum, plaintiff’s claim for negligent misrepresentation fails as a matter of law. Therefore,

defendant’s motion to dismiss is granted in this part and said claim is dismissed without prejudice.

         5.       UDTPA

         Where plaintiff’s fraud and negligent misrepresentation claims fail as a matter of law, and

where plaintiff’s UDTPA is based upon the same asserted conduct, (see Compl. ¶ 59; Pl’s Opp.

(DE 18) at 24 (stating “[t]his claim rises and falls with [plaintiff’s] tort claims”), plaintiff’s UDTPA

claim also fails as a matter of law. See SciGrip, Inc. v. Osae, 373 N.C. 409, 427 (2020) (“[A]n

intentional breach of contract, standing alone, simply does not suffice to support the assertion of

an unfair and deceptive trade practices claim.”); Winston Realty Co. v. G.H.G., Inc., 314 N.C. 90,

97 (1985) (“Proof of fraud necessarily constitutes a violation of the prohibition against unfair and

deceptive acts.”); Broussard, 155 F.3d at 347 (stating that “substantial aggravating circumstances”

are required for a claim under the UDTPA); Ellis v. Louisiana–Pac. Corp., 699 F.3d 778, 787 (4th

Cir.2012) (“Egregious or aggravating circumstances must be alleged before the provisions of the

[UDTPA] may take effect.”) (citation omitted).

         Therefore, defendant’s motion to dismiss is granted in this part, and plaintiff’s UDTPA

claim is dismissed without prejudice.3

         4.       Breach of Covenant of Good Faith and Fair Dealing

         Defendant argues that a claim for breach of covenant of good faith and fair dealing cannot

be pleaded separately in addition to plaintiff’s breach of contract claim.


3
         Defendant also moves to dismiss plaintiff’s assertion of punitive damages. “According to well-established
North Carolina law, punitive damages may not be awarded based upon the breach of a contract in the absence of the
commission of an identifiable tort.” SciGrip, Inc. v. Osae, 373 N.C. 409, 428 (2020). Therefore, where plaintiff’s tort
claims have been dismissed, plaintiff may not assert punitive damages.

                                                         20

              Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 20 of 22
       “In every contract there is an implied covenant of good faith and fair dealing that neither

party will do anything which injures the right of the other to receive the benefits of the agreement.”

Bicycle Transit Auth., Inc. v. Bell, 314 N.C. 219, 228 (1985) (quotations omitted). The duty

encompasses an “implied[] promise not to do anything to the prejudice of the other inconsistent

with their contractual relations.” Tillis v. Calvine Cotton Mills, Inc., 251 N.C. 359, 363 (1959).

At the same time, however, “an express contract precludes an implied contract with reference to

the same matter.” Vetco Concrete Co. v. Troy Lumber Co., 256 N.C. 709, 713 (1962).

       Thus, “an asserted implied term cannot be used to contradict the express terms of a

contract.” Hancock v. Americo Fin. Life & Annuity Ins. Co., 378 F. Supp. 3d 413, 431 (E.D.N.C.

2019). An implied duty of good faith in a contract “is not understood to interpose new obligations

about which the contract is silent, even if inclusion of the obligation is thought to be logical and

wise.” E. Shore Markets, Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 184 (4th Cir. 2000). “An

implied duty is simply a recognition of conditions inherent in expressed promises.”                Id.

Accordingly, a claim for “breach of the covenant of good faith and fair dealing is part and parcel

of [a] claim for breach of contract.” Lord of Shalford v. Shelley’s Jewelry, Inc., 127 F. Supp. 2d

779, 787 (W.D.N.C. 2000).

       Based on the foregoing, although plaintiff pleads a separate enumerated claim for breach

of implied covenant of good faith and fair dealing, this is not a claim that can exist independently

of a breach of contract claim. Rather, it is properly construed as an alternative part of, or a

component of, a claim for breach of contract. Moreover, plaintiff bases its breach of implied

covenant claim, in part, on “[d]efendant’s misrepresentations which induced [plaintiff] to enter

into a contract with [d]efendant based on false premises.” (Compl. ¶¶ 54-55). In that part,

plaintiff’s breach of implied covenant claim must be dismissed consistent with the court’s



                                                 21

         Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 21 of 22
dismissal of plaintiff’s tort claims. In remaining part, however, the claim may proceed forward so

construed and limited.

       Therefore, defendant’s motion to dismiss plaintiff’s breach of implied covenant claim is

granted in part and denied in part.

                                         CONCLUSION

       Based on the foregoing, defendant’s motion to dismiss (DE 13) is GRANTED IN PART

and DENIED IN PART, and plaintiff’s motion to strike (DE 21) is DENIED AS MOOT.

Plaintiff’s claims for fraudulent inducement (second claim), negligent misrepresentation (third

claim), and unfair and deceptive trade practices (fifth claim), are DISMISSED WITHOUT

PREJUDICE. Plaintiff’s claims for breach of contract (first claim) and breach of implied covenant

of good faith and fair dealing (fourth claim) may proceed as construed and limited herein, without

damages for unjust enrichment and punitive damages.

       The court LIFTS the stay entered June 16, 2020, and an initial order regarding planning

and scheduling shall follow, including direction for conduct of Rule 26(f) conference and filing of

joint report and plan by the parties. In anticipation thereof, and in light of the procedural posture

of this case, the court DIRECTS the parties to include in their Rule 26(f) conference, and

corresponding joint report and plan, discussion of whether the parties wish to set aside time in the

schedule of the case at this juncture for early alternative dispute resolution, in lieu of entry of a

case management order governing completion of discovery and additional motions practice.

Thereupon, the court will make such further order regarding scheduling as is warranted.

       SO ORDERED, this the 22nd day of December, 2020.

                                                              _____________________________
                                                              LOUISE W. FLANAGAN
                                                              United States District Judge



                                                 22

         Case 5:20-cv-00161-FL Document 24 Filed 12/22/20 Page 22 of 22
